Citation Nr: 1415111	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-33 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent disabling for diabetes mellitus.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose s from a June 2011 rating decision in which the RO denied the Veteran's claim for a  rating in excess of 20 percent for diabetes mellitus.  The Veteran filed a notice of disagreement (NOD) in August 2011.  In December 2011, the RO issued a statement of the case (SOC), and, later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals).

Notably, in April 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  During the hearing, the undersigned held the record open for 60 days for the submission of additional evidence.    Later that month, the Veteran submitted  evidence identified during the Board hearing, along with a waiver of initial RO consideration of the evidence.   See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further RO action in this appeal  is warranted.

The Veteran contends that his service-connected diabetes mellitus is manifested by insulin, a restricted diet, and regulation of activities.  In his August 2011 NOD, the Veteran asserted that he is on limited activities and that he cannot do every day activities without being tired and run down.  

In May 2011, VA afforded the Veteran a diabetes mellitus examination.  The examiner noted that Veteran's diabetes mellitus is uncontrolled.  The Veteran reported experiencing hyperglycemia once a month, which resolves after drinking water.  He also reported experiencing hypoglycemia one to two times per month, which resolves after eating.  He denied ketoacidosis and hospitalizations for ketoacidosis, hyperglycemia, or hypoglycemia.  He reported being on a controlled diet with stable weight, and he denied restriction of activities due to diabetes mellitus.  He stated that he was on hypoglycemic agents and insulin dosing.  The examiner noted the Veteran's report of general loss of strength and fatigability, but did not include any medical comment as to any restriction in activities. 

Thereafter, in his December 2011 substantive appeal, the Veteran stated his diabetes mellitus restricts his activities on a daily basis.  He stated that he has periods of hyperglycemia and hypoglycemia and stated he is unable to do his work as a truck driver because of his insulin dependence.  

In a February 2012 statement, the Veteran's representative asserted that the Veteran experiences periods of hypoglycemia and hyperglycemia which need to be controlled by a restriction of activities.

During his April 2012 hearing, the Veteran testified that his insulin dependence restricts his occupational activities and causes him to feel fatigued, go to bed earlier, fall asleep earlier, feel less active, and have less energy that he used to have.

The Board notes that regulation of activities due to diabetes mellitus is a criterion for  the next higher, 40 percent disability rating for diabetes mellitus.  See 38 C.F.R. § 4.11, Diagnostic Code 7913.  "Regulation of activities" is defined as avoidance of strenuous occupational and recreational activities.  Id.  While it is noted that the Veteran denied a restriction of activities due to diabetes mellitus during his May 2011 VA examination, written and oral statements since that examination suggest otherwise, and indicate that the Veteran's disability has since worsened.

Accordingly, the Board finds that evidence currently of record is inadequate to rating the disability under consideration, and that examination to obtain t further medical findings responsive to the applicable rating criteria-to  include a clear medical determination as to whether the Veteran's diabetes mellitus has resulted in a regulation of activities as prescribed by Diagnostic Code 7913-is  needed to evaluate the disability under consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination). 

 Hence, the RO should arrange for the Veteran to undergo an additional VA examination for his diabetes mellitus, by an appropriate physician, at a VA medical facility. The Veteran is The Veteran is hereby advised that, failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examinations, the RO should obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

Additionally, the record indicates that there are outstanding VA treatment records (see April 2012 hearing transcript).  Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA medical records from VA facilities, to include St. Clairsville, Highland Drive, and University Drive.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the aforementioned facilities all outstanding records of VA treatment and/or evaluation of the Veteran.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Furthermore, evidence of record suggests that the Veteran currently receives Social Security Administration (SSA) benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any SSA determination concerning the Veteran, along with copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Also, to ensure that all due process requirements are met, and that the record is complete, the RO should give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).    

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of whether staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. 505, 509-10 (2007), is appropriate.  The RO should also consider the claim in light of all evidence added to the claims file since the RO's last adjudication-to include, for the sake of efficiency, evidence submitted directly to the Board (notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from VA facilities, to include St. Clairsville, Highland Drive, and University Drive.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request from SSA a copy of any disability determination concerning the Veteran, as well as copies of all medical records underlying any such determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for increased rating for diabetes mellitus.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records have been received and associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, at a VA medical facility, for evaluation of his diabetes mellitus.  

The contents of the entire claims file (paper and electronic,) to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In particular, the examiner must render specific findings as to whether the diabetes mellitus requires a regulation of activities; what, if any, complications are manifested as a result of diabetes mellitus; as well as whether diabetes mellitus has involved episodes of ketoacidosis or hypoglycemic reactions, and, if so, the number of hospitalizations per year or number of monthly visits to a diabetic care provider required. 

The examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of diabetes mellitus since the April 2010 claim for increase; and, if so, the approximate date(s) of the change(s), and the severity of the disability as of each date.

The examiner must provide all examination findings, along with a complete, clearly stated rationale for the conclusions reached.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development action deemed warranted, the RO should readjudicate the claim for a rating in excess of 20 percent for diabetes mellitus.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all evidence added to the record since the last adjudication), and legal authority (to include consideration of whether staged rating of the disability (pursuant to Hart, cited above) is 

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)..

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


